Citation Nr: 1827706	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  09-35 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial compensable disability evaluation for bilateral hearing loss, on a scheduler basis.

2.  Entitlement to an initial compensable disability evaluation for bilateral hearing loss, on an extraschedular basis.

3.  Entitlement to a disability evaluation in excess of 20 percent for a post-operative disc with lumbosacral strain, on a scheduler basis.

4.  Entitlement to a disability evaluation in excess of 20 percent for a post-operative disc with lumbosacral strain with associated bilateral lower extremity radiculopathy, on an extraschedular basis.

5.  Entitlement to an initial disability evaluation in excess of 10 percent for radiculopathy of the left lower extremity associated with post-operative disc with lumbosacral strain prior to March 4, 2015, and 20 percent thereafter.

6.  Entitlement to an initial disability evaluation in excess of 10 percent for radiculopathy of the right lower extremity associated with post-operative disc with lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1966 to August 1968 and from February 1977 to August 1982.

These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2006 and November 2008 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  This case was previously before the Board in September 2011, at which time it was remanded for further development.

The Veteran testified before the undersigned at a Board hearing in April 2011.  
A transcript of the hearing has been reviewed and associated with the claims file.


Additionally, a December 2017 rating decision granted service connection for right lower extremity radiculopathy associated with a post-operative disc with lumbosacral strain.  The General Rating Formula for Disease and Injuries of the Spine require specific consideration of neurologic manifestations.  See 38 C.F.R. § 4.71a, Note (1) (2017).  As such, the Board finds that the propriety of the rating for the Veteran's right lower extremity radiculopathy is part and parcel of the increased rating for the lumbosacral strain and is part of the Veteran's current appeal.  In short, because of Note (1), the spine issue on appeal includes a claim for an increased rating for radiculopathy.  In light of this and the circumstances of this appeal, the Board will address the matter of whether a higher rating is warranted for radiculopathy of the right lower extremity.

The issue of post-operative disc with lumbosacral strain with associated bilateral lower extremity radiculopathy on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of the competent and probative evidence does not show a compensable level of hearing loss or an exceptional pattern of hearing loss in either ear.

2.  The weight of the competent and probative evidence is against finding that at any time during the period on appeal the Veteran's bilateral hearing loss presented an exceptional disability picture.

3.  The Veteran's lumbosacral strain disability manifested orthopedically with range of motion (ROM) on forward flexion less than 0 to 60 degrees but greater than 0 to 30 degrees, combined ROM (CROM) less than 120 degrees.  It also manifested with IVDS without incapacitating episodes.

4.  For the period prior to March 4, 2015, the Veteran's radiculopathy of the left lower extremity has been productive of no more than mild incomplete paralysis of the sciatic nerve.  Beginning on March 4, 2015, the left lower extremity has been productive of no more than moderate incomplete paralysis of the sciatic nerve.

5.  During the entire course of the appeal, the Veteran's radiculopathy of the right lower extremity has been productive of no more than mild incomplete paralysis of the sciatic nerve.


CONCLUSION OF LAW

1.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.85-4.86, Diagnostic Code (DC) 6100 (2017).

2.  The criteria for a compensable rating on an extraschedular basis for bilateral hearing loss have not been met.  38 C.F.R. § 3.321(b)(1).

3.  The criteria for a rating in excess of 20 percent for post-operative disc with lumbosacral strain have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.400, 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237, 5242, 5243. 

4.  The criteria for a rating in excess of 10 percent prior to March 4, 2015, and in excess of 20 percent beginning on March 4, 2015 for left lower extremity radiculopathy have not been met.  §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.1, 4.3, 4.10, 4.124a, DC 8520.

5.  The criteria for a rating in excess of 10 percent for right lower extremity radiculopathy have not been met.  §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.1, 4.3, 4.10, 4.124a, DC 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to provide claimants with notice and assistance in substantiating a claim.  The VA provided the Veteran with notice letters in October 2005, August 2007.Concerning the duty to assist, the identified, pertinent treatment records have been obtained and considered.  The Veteran was afforded VA examinations in December 2005, August 2006, August 2008, September 2008, November 2008, and March 2015.  Given the foregoing, the Board will proceed to the merits of the appeal.

Increased Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, some of the appeals arise from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson, 12 Vet. App. 119, 126.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Id. at 126-27; Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3; see Gilbert, 1 Vet. App. at 57-58.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2017).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disorder.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath, 1 Vet. App. at 593.  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.


Bilateral Hearing Loss Schedular

The Veteran currently has a noncompensable rating under Diagnostic Code 6100.

Disability ratings for hearing loss are assigned based on the results of controlled speech discrimination tests combined with the results of pure tone audiometry tests.  See 38 C.F.R. §§ 4.85-4.86.  An examination for VA rating purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test, specifically, the Maryland CNC test, and a puretone audiometry test.  38 C.F.R. § 4.85(a).  Further, disability ratings for hearing impairment are assigned through a structured formula, i.e., a mechanical application of the rating schedule to numeric designations that are assigned after audiometric evaluations have been rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

First, a Roman numeral designation of I through XI is assigned for the level of hearing impairment in each ear.  Table VI is used to determine a Roman numeral designation based on a combination of the speech discrimination percentage and the average pure tone threshold, or the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  After a Roman numeral designation has been assigned for each ear, Table VII is used to determine the compensation rate by combining such designations for hearing impairment in both ears.  38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher.  38 C.F.R. § 4.86(b).  

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that Veteran is not entitled to an initial compensable disability rating for bilateral hearing loss.

The Board first notes that the Veteran does not have an exceptional pattern of hearing impairment, as defined by 38 C.F.R. § 4.86.  All applicable tests include valid puretone and speech discrimination scores.  As such, Table VI applies.  See 38 C.F.R. §§ 4.85-4.86.

The Veteran underwent a VA audiologic examination in August 2006.  The results indicate puretone threshold averages of 40 decibels in the right and left ears, 
96 percent speech discrimination in the right ear, and 98 percent speech discrimination in the left ear.  The Veteran's right ear puretone average combines with the right ear speech discrimination to yield a Roman numeral I in Table VI, and her left ear puretone average also combines with the left ear speech discrimination for a Roman numeral I, per Table VI.  See 38 C.F.R. § 4.85.  Two roman numerals I combine for a zero, or non-compensable, rating in Table VII.  8/19/2006 VA Examination.

She had a second examination in September 2008.  The results showed puretone threshold averages of 46 decibels in the right ear and 44 decibels in the left ear.  Speech discrimination was 98 percent in the right ear and 94 percent in the left ear.  The Veteran's right ear puretone average combines with the right ear speech discrimination to yield a Roman numeral I in Table VI, and her left ear puretone average also combines with the left ear speech discrimination for a Roman 
numeral I.  As noted above, two roman numerals I combine for a zero, or non-compensable, rating in Table VII.  9/4/2008 VA Examination.

The Veteran submitted an audiological examination from November 2010.  However, this audiogram is not sufficient for rating purposes since it did not use Maryland CNC speech discrimination testing.  The record indicated that the 
CIDW-22 test was used.  Auditory acuity is gauged by examining the results of speech recognition scores using the Maryland CNC test, together with the results of pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hz).  38 C.F.R. § 4.85.  5/20/2011 Medical Treatment Record-Government Facility, at 1.

The Veteran was afforded another VA examination in March 2015.  Her pure tone threshold levels, in decibels, were recorded as follows:  in the right ear, 50, 55, 60, and 60 at 1000, 2000, 3000, and 4000 Hertz, respectively; in the left ear, 45, 60, 55, 60 at 1000, 2000, 3000, and 4000 Hertz, respectively.  The results indicate puretone threshold averages of 56 decibels in the right ear and 55 decibels in the left ear.  Speech discrimination was 98 percent in the right ear and 90 percent in the left ear.  The Veteran's right ear puretone average combines with the right ear speech discrimination to yield a Roman numeral I in Table VI, and her left ear puretone average also combines with the left ear speech discrimination for a Roman 
numeral II.  A roman numeral I and a roman number II combine for a zero, or non-compensable, rating in Table VII.  3/27/2015 C&P Examination.

The Board has considered the Veteran's statements that she cannot hear conversation without hearing aids and has to be close to and looking at the speaker in a conversation.  She also reported that she does not hear warning signals such as sirens until they are close to her and that hearing in the presence of competing noise is impossible.  See March 2015 VA examination.  She is competent to report these symptoms, and the Board also finds her credible as the statements on this point are detailed and consistent.  See Jandreau, 492 F.3d at 1377.  Nevertheless, VA's rating of hearing impairment is based on specific measurements that must be gathered by a state-licensed audiologist using specific tests, as discussed above.  The Board finds that the competent medical evidence, to include the VA examination testing results, are more probative and outweigh the lay subjective reports of a more severe degree of disability, because they were provided by personnel with specialized training in hearing loss and directly address the rating criteria for the Veteran's hearing loss.  Additionally, the rating schedule and the diagnostic code for hearing loss has been found to contemplate the problems reported by the Veteran in terms of her difficulty hearing others.  See Doucette v. Shulkin, 28 Vet. App. 366, 368-69 (2017) (holding that "the rating criteria for hearing loss contemplate functional effects of decreased hearing and difficulty understanding speech in an everyday work environment"-which "are precisely the effects that VA's audiometric tests are designed to measure").

Applying the audiological test results most favorable to the Veteran to the regulatory criteria, the Board concludes that the preponderance of the evidence is against entitlement to an initial compensable disability rating for bilateral hearing loss.  See 38 C.F.R. §§ 4.85-4.86.  

For the entire rating period on appeal, all possible applicable diagnostic codes have been considered, but the Veteran could not receive a higher disability rating for bilateral hearing loss.  See 38 C.F.R. §§ 4.85-4.86.  Indeed, when a condition is listed in the schedule, rating by analogy is not appropriate.  Copeland v. McDonald, 27 Vet. App. 333, 336-37 (2015).

Bilateral Hearing Loss Extraschedular

As noted in its prior Remand, the Veteran raised whether an extraschedular rating is warranted for the service-connected bilateral hearing loss during the relevant period on appeal.  The Board has considered such and will set forth the applicable legal criteria next.  

Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Director, Compensation Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette, 28 Vet. App. at 369 (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extraschedular consideration is warranted").  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Director to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 116.  In other words, the first element of Thun compares a veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extraschedular consideration is not appropriate.  Yancy, 
27 Vet. App. at 494-95.  Indeed, although the first and second Thun elements are interrelated, they "involve separate and distinct analyses," and "[i]f either element is not met, then referral for extraschedular consideration is not appropriate."  Id. at 494-95.

With respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular criteria inadequate.  To the extent that a prior Board decision may have found otherwise, the present review of the record is de novo in nature.  Furthermore, as discussed below, recent case law developments addresses the question of what symptomatology is contemplated by the rating schedule in the case of hearing loss and in large part accounts for the Board's change in determination on this point.

The schedular rating criteria for rating hearing loss provide for disability ratings based on audiometric evaluations, to include speech discrimination and pure tone testing.  Here, all the Veteran's hearing loss symptoms and described hearing impairments are contemplated by the schedular rating criteria.  Her hearing loss disability has manifested in difficulty with conversational speech that requires her to face a person to understand them and difficulty in communicating with unenhanced telephones.  She stated that she has difficulty comprehending people with ambient noise in the room.  She also reported that she does not hear warning signals such as sirens until they are nearby.  She also believed that she should get an extraschedular rating because her hearing acuity had decreased in every audiogram.  4/14/2011 Hearing Testimony, at 8-9; 9/28/2012 Correspondence; 3/27/2015 C&P Examination.

The schedular rating criteria specifically provide for ratings based on all levels of hearing loss in various contexts, as measured by both audiometric testing and speech recognition testing.  The ability of the Veteran to hear sounds and voices is measured and rated by an audiometric test, as this test measures different frequencies and captures high frequency hearing loss from sources including voices, music, sirens, and certain high-pitched sounds.  The ability of the Veteran to understand people and having to ask others to repeat themselves on a regular basis is rated by a speech recognition test, as this test measures conversation comprehension, words, and missed conversations.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which were not demonstrated in this case, and as measured by both audiometric testing and speech recognition testing.  See Doucette, 28 Vet. App. at 369 (holding that "the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech").

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  See 38 C.F.R. §§ 4.85-4.86 (2016).  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25,202 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  
VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17,295 (Apr. 12, 1994).

The inherent purpose of the schedular rating criteria is to determine, as far as practicable, the severity of functional impact resulting from a service-connected disability, including any resultant occupational and social impairment, and therefore contemplates the Veteran's difficulties functioning in a social environment due to hearing loss.  Accordingly, the Board finds that the Veteran's reported hearing-related difficulties are factors contemplated in the regulations and schedular rating criteria.  See Doucette, 28 Vet. App. 366 (holding that "the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure" because "an inability to hear or understand speech or to hear other sounds in various contexts...are contemplated by the schedular rating criteria").

The Board acknowledges the September 2011 Remand, in which it was found that the evidence of record raised a question of a higher rating on an extraschedular basis.  However, in Doucette, the Court held that Martinak v. Nicholson, 21 Vet. App. 447 (2007) "imposes neither a general requirement on the Board to engage in an extraschedular analysis nor specific requirements on the Board once it decides that an extraschedular discussion is warranted."  Doucette 28 Vet. App. at 370-71.  Accordingly, the Board finds that it is not bound by its previous finding regarding whether the rating schedule is adequate to address the Veteran's bilateral hearing loss.

The evidence does not demonstrate symptoms related to the Veteran's service-connected bilateral hearing loss not contemplated by the rating schedule.  The Board notes that she reported some left ear otalgia in August 2006, but indicated that it had resolved by September 2008.  At her March 2015 examination, she denied having ear pain, drainage, or dizziness.  There was also no history of ear infections or ear surgery.  Accordingly, the Board finds that the weight of the competent and probative evidence is against finding symptoms associated with hearing loss that are not contemplated by the rating schedule.

Comparing the Veteran's disability level and symptomatology of the bilateral hearing loss to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  There are no additional expressly or reasonably raised issues presented on the record.  Absent any exceptional factors associated with hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Post-operative disc with Lumbosacral Strain

The Veteran is currently rated at 20 percent for a low back strain under Diagnostic Code 5243.

The General Rating Formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating IVDS Based on Incapacitating Episodes.

For purposes of this issue, the Board notes that under the General Rating Formula for diseases and injuries of the spine, ratings are assigned, in pertinent part, as follows: A 20-percent disability rating is warranted for forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, 
if the CROM of the thoracolumbar spine is not greater than 120 degrees; or if the disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40-percent disability rating is warranted for forward flexion of the thoracolumbar spine is 0 to 30 degrees or less; or, favorable ankylosis for the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire (thoracolumbar and cervical) spine.  38 C.F.R. § 4.71a, General Formula.  Associated objective neurological abnormalities are rated separately under the appropriate diagnostic code.  Id., Note (1).

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3) instructs that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for disability with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 
4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Note (1) defines an incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) instructs that when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of Sections 4.40 and 4.45 pertaining to functional impairment.  38 C.F.R. §§ 4.40, 4.45.  The U.S. Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011); DeLuca v. Brown, 8 Vet. App. 202, 208 (1995).  

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that a rating in excess of 20 percent is not warranted for the Veteran's a post-operative disc with lumbosacral strain.

At her December 2005 VA examination, the Veteran reported that her daily activities were restricted, including work activities, driving a car, exercising, balancing and sleeping.  She also reported that recreationally, she swam, did elliptical tandem walk, and lifted weights.  She also had residual bilateral sciatica.  The examination reflected forward flexion to 75 degrees, extension to 20 degrees, right lateral flexion to 25 degrees, left lateral flexion to 25 degrees, right lateral rotation to 25 degrees, and left lateral rotation to 25 degrees, for a combined range of motion of 195 degrees. There was pain in forward flexion and extension.  After repetitive-use testing, there was no additional limitation due to pain, weakness, fatigability, incoordination, lack of endurance, or flare-ups.  Strength in the lower extremities was normal on the right and 4/5 on the left.  12/1/2005 VA Examination.

At an August 2006 VA examination, the Veteran reported that she had suffered a disk herniation.  She was no longer able to do heavy lifting at work.  She had tightness and stiffness in the mornings.  The examination reflected forward flexion to 45 degrees, extension to 5 degrees, right lateral flexion to 15 degrees, left lateral flexion to 15 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 30 degrees, for a combined range of motion of 140 degrees.  There was pain in all planes of motion.  The impression was the Veteran had chronic low back strain and lumbar strain with some residuals and some slight radicular symptoms and decrease in strength of the left lower extremity after disk herniation and hemilaminectomy.  The ROM during passive, active, and repetitive motions were all the same.  There was no additional functional impairment due to pain, weakness, fatigability, incoordination, or flare-ups.  She used no assistive devices.  There were no incapacitating episodes, radiation of pain, and no other neurologic findings.  8/20/2006 VA Examination.

The Veteran was afforded another examination in September 2008.  The examination reflected forward flexion to 85 degrees, extension to 30 degrees, right lateral flexion to 25 degrees, left lateral flexion to 25 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 30 degrees, for a combined range of motion of 225 degrees.  She had painful motion in forward flexion.  There was subjective tenderness to palpitation.  There was no additional functional impairment due to pain, weakness, fatigability, incoordination, or flare-ups.  She used no assistive devices.  There was no history of incapacitating episodes, radiation of pain, and no other neurologic findings.  8/29/2008 VA Examination.

At a March 2015 VA examination, the Veteran reported pain so severe that it woke her from sleep three times a night.  She also described pain radiating down her legs.  She did not report flare-ups, functional loss, or functional impairment.  The examination reflected forward flexion to 60 degrees, extension to 10 degrees, right lateral flexion to 20 degrees, left lateral flexion to 20 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 30 degrees, for a combined range of motion of 170 degrees.  There was pain in all planes of motion and with weight bearing.  She had no localized tenderness or pain on palpitation.  She was able to perform repetitive use testing with no additional loss of function or ROM.  Functional ability with repeated use over time or during flare-ups was not limited by pain, weakness, fatigability, or incoordination.  There was no guarding, muscle spasms, muscle atrophy, or ankylosis.  A straight leg raising test was positive.  She was found to have IVDS with no incapacitating episodes in the previous twelve months.  3/4/2015 C&P Examination.

The Board finds the competent and credible evidence weighs against finding of forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  See March 2015 VA examination report (finding no ankylosis and movement in all planes).

The Board acknowledges the Veteran's reports of pain and recognizes the application of 38 C.F.R. §§ 4.40, 4.45, and 4.59, and Mitchell and DeLuca criteria.  All reports of limited function have been considered, but the evidence does not show flexion limited to 30 degrees, even when considering DeLuca factors.  Thus, despite the Veteran's painful motion, this does not result in a separate and/or higher rating unless it actually results in additional functional loss.  All the VA examiners concluded that she had no additional functional impairment due to pain, weakness, fatigability, incoordination, or flare-ups.  In consideration of the DeLuca factors, while it is clear that the Veteran experiences pain due to her post-operative disc with lumbosacral strain, the 20 percent disability rating takes into consideration the Veteran's functional loss associated with her lumbosacral strain.  The Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do not provide a basis for an increased rating.

Separate ratings are currently in effect for left and right lower extremity radiculopathy.  All possibly applicable diagnostic codes have been considered in compliance with Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), but the Veteran could not receive a higher disability rating for her post-operative disc with lumbosacral strain based on the evidence of record.  See 38 C.F.R. §§ 4.71a, 4.124a.

Left and Right Lower Extremity Radiculopathy

The Veteran's left lower extremity radiculopathy is currently rated at 10 percent prior to March 4, 2015, and at 20 percent thereafter.  A separate 10 percent rating is in effect for her right lower extremity radiculopathy, effective March 4, 2015.  The Veteran's radiculopathy has been rated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520.

38 C.F.R. § 4.124a, Diagnostic Code 8520 provides the rating criteria for evaluation of paralysis of the sciatic nerve.  Under this provision, mild incomplete paralysis warrants a 10 percent disability evaluation; moderate incomplete paralysis warrants a 20 percent disability evaluation; moderately severe incomplete paralysis warrants a 40 percent evaluation; and, severe, with marked muscular atrophy, incomplete paralysis warrants a 60 percent disability evaluation.  An 80 percent evaluation is warranted for complete paralysis where the foot dangles and drops, with no active movement possible of muscles below the knee, with flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis," with these and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

Moderate incomplete paralysis will likely be described by the Veteran and medically graded as significantly disabling and may be demonstrated by combinations of significant sensory changes and reflex or motor changes of a lower degree, or motor and/or reflex impairment such as weakness or diminished or hyperactive reflexes (with or without sensory impairment) graded as medically moderate.  See VBA Adj. Manual M21-1, III.iv.4.G.4.c.

The Court recently held in Miller v. Shulkin that, "[a]lthough the note preceding § 4.124a directs the claims adjudicator to award no more than a 20% disability rating for incomplete paralysis of a peripheral nerve where the condition is productive of wholly sensory manifestations, it does not logically follow that any claimant who also exhibits non-sensory manifestations must necessarily be rated at a higher level."  28 Vet. App. 376, 380 (2017).

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  

Additionally, neuritis-characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating-is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Based on review of the evidence of record, the Board finds that the probative competent subjective and objective evidence fail to support a disability rating in excess of 10 percent prior to March 4, 2015, and 20 percent thereafter for left lower extremity radiculopathy affecting the sciatic nerve.  The evidence also fails to support a rating in excess of 10 percent for right lower extremity radiculopathy.

At a November 2008 VA examination, the Veteran reported low back pain with intermittent radicular symptoms down the left buttock and down the left leg.  She indicated that she got left leg pain daily and it was problematic at night.  She did not require any assistive device for ambulation.  She had no bowel or bladder incontinence.  Upon examination, she had intact sensation of the superficial, deep peroneal nerve distributions.  She walked with a normal gait, was able toe-raise, and heel raise.  There was no evidence of any asymmetrical muscle atrophy.  She appeared to have intact quadriceps, hamstrings, dorsi flexion, plantar flexion, and extensor hallucis longus functioned bilaterally.  She had symmetrical deep tendon reflexes of the patella and Achilles tendon bilaterally.  A straight-leg raise in the seated position caused some tightness in the hamstring region, but did not reproduce a significant amount of low back pain.  11/1/2008 VA Examination.

The Board finds that, when compared to complete paralysis of the sciatic nerve, the objective findings on clinical examination prior to March 4, 2015 show the Veteran's left lower extremity manifested with mild severity.  While the Veteran had daily pain, she also had intact sensation of the deep peroneal nerves and symmetrical deep tendon reflexes.  There was also no evidence of atrophy.  The Board finds such evidence more nearly approximates the assigned 10 percent rating.

The Veteran was afforded another VA examination in March 2015.  She reported back pain with radiation of pain in both legs and feet.  She also indicated tingling and numbness in feet.  She was observed have a normal gait.  There was moderate constant pain, moderate intermittent pain, moderate paresthesias/dysesthesias, and numbness affecting the bilateral lower extremities.  There was no atrophy.  Deep tendon reflexes were 2+ (normal) on the right lower extremity and 3+ (hyperactive without clonus) on the left lower extremity.  A sensory examination revealed decreased sensation in the both lower extremities.  The right lower extremity was classified as mild incomplete paralysis.  The left lower extremity was classified as moderate incomplete paralysis.  Results from an electromyography (EMG) study from 2013 found the right lower extremity to be normal and the left lower extremity to be abnormal.  Overall, the examiner remarked that the disability was of mild severity.  3/4/2015 C&P Examination.

The Board finds, with regard to the right lower extremity, the objective evidence indicates that this lower extremity manifested with mild severity.  The evidence shows normal deep tendon reflexes with moderate constant and intermittent pain, moderate paresthesias/dysesthesias, and numbness.  He had decreased sensation.  Additionally, an EMG found the right lower extremity to be normal.  The 2015 VA examiner determined that it was mild incomplete paralysis.  Thus, the Board finds these pieces of evidence preponderate against a rating in excess of 10 percent for the right lower extremity radiculopathy.

The Board finds, with regard to the left lower extremity, the objective evidence indicates that this lower extremity has manifested with moderate severity since March 2015.  The clinical evidence indicates decreased sensation with hyperactive deep tendon reflexes.  Pain, paresthesias/dysthesias, and numbness were assessed as moderate.  The Veteran did not have muscle atrophy per the 2015 VA examination report.  An EMG found the extremity to be abnormal.  There is no other evidence to suggest that radiculopathy causes moderately-severe or severe symptoms that would interfere with the functionality of the legs or locomotion.  The 2015 examiner designated the overall radiculopathy disability as mild.  Accordingly, the Board finds that the preponderance of the evidence is against a rating in excess of 
20 percent of the left lower extremity radiculopathy.  

The Board notes the Veteran's representative's argument in the February 2018 brief that the Veteran's complaints for a compensable rating for her left lower extremity is valid with the application of the old Diagnostic Code 5293.  However, the Board notes that VA received this claim after the current General Rating Formula for Diseases and Injuries of the Spine went into effect in September 2003.  As such, the old DC 5293 is not currently for application.


ORDER

An initial compensable disability evaluation for bilateral hearing loss, on a scheduler basis, is denied.

An initial compensable disability evaluation for bilateral hearing loss, on an extraschedular basis, is denied.

A rating in excess of 20 percent for a post-operative disc with lumbosacral strain, on a scheduler basis, is denied.

An initial disability evaluation in excess of 10 percent for radiculopathy of the left lower extremity associated with post-operative disc with lumbosacral strain prior to March 4, 2015, and 20 percent thereafter is denied.

An initial rating in excess of 10 percent for radiculopathy of the right lower extremity associated with post-operative disc with lumbosacral strain, is denied.


REMAND

The Veteran also seeks entitlement to a rating in excess of 20 percent a post-operative disc with lumbosacral strain with associated bilateral lower extremity radiculopathy, on an extraschedular basis.  The Board regrets that these claims must be remanded for additional development.  In the September 2011 remand, the Board instructed the AOJ to consider whether the requirements for referral to the Director of the Compensation Service have been invoked under 38 C.F.R. § 3.321(b)(1) for an increased rating.

A review of the records shows that the scheduler criteria for post-operative disc with lumbosacral strain with associated bilateral lower extremity radiculopathy was developed and adjudicated.  However, the AOJ failed to consider extraschedular criteria as instructed.  See 12/05/2017 SSOC.  As the AOJ did not substantially comply with the mandates of the Board's remand order, the claim must be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998) (finding that where the remand orders of the Board are not substantially complied with, the Board errs as a matter of law when it fails to ensure such compliance).

Accordingly, the case is REMANDED for the following action:

Readjudicate and consider whether the requirements for referral to the Director of the Compensation Service for the issue of entitlement to a rating in excess of 20 percent for a post-operative disc with lumbosacral strain with associated bilateral lower extremity radiculopathy on an extraschedular basis, have been invoked under 38 C.F.R. § 3.321(b)(1).  If referral for extraschedular consideration is deemed warranted for the issue, then such must be completed.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


